Citation Nr: 1539766	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including an anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant had active military service from October 1972 to March 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that determined new and material evidence was not received to reopen the appellant's claim for service connection for a psychiatric disorder.

In December 2010, the appellant testified during a Board hearing at the RO.  A transcript of the hearing is of record.

In an April 2011 decision, the Board reopened the appellant's previously denied claim for service connection for a psychiatric disorder, including anxiety and PTSD, and remanded the reopened claim to the Agency of Original Jurisdiction (AOJ) for further development.  Thereafter it was returned to the Board which again remanded this matter again in May 2014 for additional development.  This matter is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately it is once again necessary to remand this matter as the development obtained since the last remand continues to be inadequate for purposes of properly adjudicating this matter.  There has not been substantial compliance with the development sought as part of the May 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Specifically this prior remand pointed out that evidence pointed to the existence of a pre-existing psychiatric disorder, with a history of childhood physical abuse and poor care in foster homes that the Veteran's representative argued caused a psychiatric condition that was aggravated by military service.  Historically, he is shown to have been administratively discharged from the service for a severe character and behavior disorder, specifically a passive-dependent personality, manifested by helplessness, dependency, and manipulative behavior, that made him unsuitable for further duty.  No psychiatric disorders had been noted or reported prior to service; thus, the Board's September 2014 remand concluded that the presumption of soundness was present, thereby triggering the more stringent standards governing the adjudication of whether service connection is warranted for pre-existing disabilities that had not been noted on entry.  

In light of these standards, the Board's questions posed to the VA examiner requested that the examiner state whether any current psychiatric disorder diagnosed since April 2008 clearly and unmistakably pre-existed service.  An explanation was given as to the term "clear and unmistakable evidence" advising the examiner that this means evidence which cannot be misunderstood or misinterpreted and is undebatable.  It is an onerous evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be undebatable.  

Additionally the Board's remand directed the examiner to address whether assessments of depression; an anxiety disorder, NOS; dysthymia; PTSD; and an adjustment disorder, NOS, ever existed during the appeal period and, if so, whether any such disorder found to so exist is at least as likely as not due to military service.  It was acknowledged that these disorders were not diagnosed in an August 2011 VA examination (that also had been found inadequate for adjudication purposes) but there was evidence of such diagnoses elsewhere in the record.  See McLain v. Nicholson, 21 Vet. App. 319 2007).

The VA examination addendum opinion obtained in June 2014 failed to properly respond to these remand directives posed by the Board.  In its response to whether a pre-existing disorder was aggravated by service, the examiner responded as follows:   

Veteran is diagnosed with Adjustment Disorder.  His negative mood state is likely influenced by his premilitary trauma exposure.  It was not aggravated beyond normal progression of the disease.  There were no diagnos[e]s of mood disorders of any sort while on active duty.  Simply that he reports [] drinking problems-which could not be substantiated, that he would do whatever it took to get discharged and that he did not complete work as assigned.  His symptoms were described as "manipulative" and "dependent[."]  

At no point does the examiner state whether the Veteran's pre-existing psychiatric disorder was clearly and unmistakably NOT aggravated by service.  Again the Board notes that the presumption of soundness is met in this case, and the examiner must determine whether it is undebatable that the disorder was not aggravated.

Further the Board finds that the examiner's opinion that it is less likely as not that the Veteran has a valid diagnosis of PTSD based on no documentation in CPRS or VBMS of this diagnosis to be extremely problematic.  A quick review of VA treatment records discloses the diagnosis of PTSD to appear repeatedly in his medical history and assessment including a December 2010 primary care record that assessed him as having PTSD that was "stable-not on meds" as well as elsewhere in the records.  The June 2014 examiner's statement of lack of documentation of PTSD in any of the VA records suggests that a thorough and proper review of the medical records was lacking.  Thus, it appears another review of the claims file records and appropriate response to the VA's prior remand directives is again necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Return the appellant's claims file again to the VA examiner who drafted the Veteran's June 2014 VA mental disorders examination addendum report for further comment on the etiology of the claimed psychiatric disorder.   

a.  The examiner must provide an opinion as to whether any current psychiatric disability (any psychiatric disability diagnosed since April 2008) clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.  The examiner is advised that the term "clear and unmistakable evidence" means evidence which cannot be misunderstood or misinterpreted and is undebatable.  It is an onerous evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be undebatable. 

b.  The examiner should state whether, at any time since April 2008, it is at least as likely as not that the appellant has had depression; an anxiety disorder, NOS; dysthymia; and an adjustment disorder, NOS.  If so, the examiner should state whether such disability is at least as likely as not due to or the result of the appellant's active military service. 

c.  The examiner should also indicate whether it is at least as likely as not that, at any point since April 2008, the Veteran has carried a valid diagnosis of PTSD.  If so, the stressor upon which such diagnosis is based should be identified.  If the VA examiner disagrees with any prior psychiatric diagnosis made since April 2008, the examiner should reconcile this finding with evidence of any such prior diagnosis of record.  

If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.  The examiner should provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

2.  Readjudicate the issue on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




